Citation Nr: 0202855	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  97-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen the claim of service connection for residuals of 
spontaneous pneumothorax.

2.  Entitlement to an increased, compensable rating for 
pulmonary tuberculosis.  

(The issue of entitlement to service connection for residuals 
of spontaneous pneumothorax will be the subject of a later 
decision on the merits.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from May 1955 to May 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) rating decisions which declined to reopen the 
claim of service connection for residuals of spontaneous 
pneumothorax, and in March 2001 denied a compensable rating 
for pulmonary tuberculosis.


FINDINGS OF FACT

1.  The veteran's claim of service connection for residuals 
of spontaneous pneumothorax was denied by RO rating decision 
in July 1960; no timely appeal was initiated therefrom.

2.  Portions of the evidence received in support of the 
application to reopen the claim of service connection for 
residuals of spontaneous pneumothorax furnished since the 
July 1960 RO rating decision, are new, relevant, and 
probative of the issue at hand.

3.  The veteran's service-connected pulmonary tuberculosis is 
inactive and is not productive of impairment of health; the 
medical evidence shows that his symptoms including chest pain 
and burning sensation, shortness of breath, dyspnea on 
exertion, dizziness, lightheadedness, cough, and night sweats 
are attributable to causes unrelated to old pulmonary 
tuberculosis.

CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1960 RO rating decision 
denying the claim of service connection for residuals of 
spontaneous pneumothorax is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).

2.  The schedular criteria for a compensable rating of 
pulmonary tuberculosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Code 6724 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Yet, VCAA specifies that 
reopening a previously disallowed claim is not required, 
except when new and material evidence is submitted.  
38 U.S.C.A. § 5103A(f) (West Supp. 2000).

New and material evidence claim:

The above-identified regulatory amendment implementing VCAA 
was explicitly made applicable only to applications to reopen 
finally disallowed claims which were received by VA on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630.  Since the 
veteran's application to reopen the claim of service 
connection for residuals of spontaneous pneumothorax was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the Board need not 
determine which version of the regulation would be most 
favorable to him.  See Karnas, 1 Vet. App. at 313.  All 
citations in this decision refer to the "old" version of 
38 C.F.R. § 3.156.

Service connection for residuals of spontaneous pneumothorax 
was denied by RO rating decision in July 1960, based on 
findings that competent medical evidence did not show any 
identifiable chronic residuals of in-service treatment for 
pneumothorax.  An appeal from that rating decision had not 
been filed in a timely fashion, with the result that the 
decision became final.  38 U.S.C.A. § 4005 (West 1958) (now 
38 U.S.C.A. § 7105); 38 C.F.R. § 3.104, effective May 29, 
1959 to December 31, 1962 (now 38 C.F.R. § 20.1103 (2001).  A 
final RO decision is not subject to revision on the same 
factual basis, but may be reopened on submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d  1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Considering the above, the Board must now review all of the 
evidence which has been added to the claims folder since the 
final RO rating decision in July 1960.

Evidence of record at the time of the July 1960 RO rating 
decision included portions of the veteran's service medical 
records, showing that he was hospitalized from February to 
March 1957 due to spontaneous pneumothorax (he was admitted 
to the hospital with symptoms including pleuritic pain in the 
area of right lower chest, and upper respiratory infection 
with cough).

Medical records reveal that the veteran was admitted to Olive 
View Hospital in February 1960 due to active tuberculosis; 
the records document history of pulmonary impairment, 
including left pleurisy, since January 1957.  

In July 1960, a VA physician opined, having reviewed the 
veteran's medical records, that the veteran had spontaneous 
pneumothorax in service, that he was diagnosed with pulmonary 
tuberculosis in February 1960, and that there was no causal 
relationship between spontaneous pneumothorax and 
tuberculosis.

Evidence submitted since the final July 1960 RO rating 
decision includes portions of the veteran's service medical 
records which were previously unavailable, received in 
November 1983.  Those records do not include any report or 
clinical findings referable to any pneumothorax residuals.

Letters from the veteran's two sisters and a friend since 
childhood, received in January 1997, indicate that he 
experienced persistent pulmonary and respiratory symptoms and 
impairment, requiring periodic hospitalizations, since his 
in-service treatment for a collapsed lung (a duplicate copy 
of one of his sister's letters was resubmitted in November 
2001).  

At a December 1997 RO hearing, the veteran testified that he 
was hospitalized due to a collapsed lung in service, and that 
he had various respiratory symptoms and impairment including 
frequent colds, respiratory infections, and shortness of 
breath on even light exertion since that time.  He believed 
that his chronic pulmonary/respiratory impairment was related 
to the in-service episode of spontaneous pneumothorax because 
he experienced such impairment since that time.  

On VA pulmonary examination in November 1998, the veteran 
reported history of pulmonary/respiratory symptoms and 
impairment since service, beginning with hospitalization due 
to respiratory infection and collapsed lung in 1957.  On 
examination, history suggestive of pleuritis, possibly 
pneumonia and possibly pneumothorax, in 1957 while on active 
duty, was diagnosed.  

VA and private medical records from July 1982 to November 
2000 document intermittent treatment for various symptoms and 
illnesses, including pulmonary impairment manifested by 
symptoms including shortness of breath, productive cough, and 
chest pain, and recording history of collapsed lung, 
pleurisy, and pneumothorax.  The records also indicate that 
the veteran had cardiovascular impairment manifested by 
symptoms including palpitations, dizziness, and chest pain.

On VA pulmonary examination in November and December 2000, 
including a review of the claims file, the history of 
spontaneous pneumothorax during active service was indicated; 
the veteran reported symptoms including minimal cough, at 
times productive, and exertional dyspnea (which, as the 
examiner observed, was not due to respiratory causes).  On 
examination, including clinical studies, active pulmonary 
disease or significant residuals from his past history of 
tuberculosis were not found to be evident.  

At a December 2001 Travel Board hearing, the veteran 
testified that he had pulmonary/respiratory symptoms and 
impairment, including cough, shortness of breath, dyspnea on 
exertion, and chest pain since his in-service treatment for 
collapsed lung, believing that his pulmonary/respiratory 
impairment was related to the in-service episode of 
spontaneous pneumothorax.  

Based on the foregoing, the Board concludes that the newly-
submitted evidence is material to a reopening of the 
veteran's claim of service connection for residuals of 
spontaneous pneumothorax, as it includes evidence that must 
be considered to fairly decide the merits of the claim.  
While portions of the newly-furnished evidence are cumulative 
of evidence of record at the time of the July 1960 rating 
decision (the contentions of the veteran, and his relatives 
and childhood friend regarding the in-service episode of 
spontaneous pneumothorax requiring hospitalization), some of 
the newly-submitted evidence is clearly new and material and 
must be considered to decide the merits of the claim.  In 
particular, the post-service medical and non-medical records 
documenting the presence of various pulmonary/respiratory 
symptoms since service, including shortness of breath, cough, 
and chest pain, and making a reference to the in-service 
episode of pneumothorax, are material to this claim.  Given 
the nature of the veteran's claim, and presuming credibility 
of the newly-furnished evidence, the Board finds that there 
is new and material evidence to reopen the claim at issue.  


Increased rating claim:

On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
relative to the veteran's increased rating claim.  The duty 
to assist under the new statute has been fulfilled as all the 
evidence and records identified by him as plausibly relevant 
to his pending claim have been collected for review.  The 
Board is satisfied that the veteran has been adequately 
assisted in the development of his increased rating claim, 
and that there are no outstanding pertinent records which the 
RO has not obtained or attempted to obtain.  No further 
assistance is needed to comply with the requirements of the 
new law regarding development of the veteran's claim for a 
compensable rating of the service-connected pulmonary 
tuberculosis.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss of 
work from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2001).  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (2001).  If there 
is a question as to which of two ratings should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran initially filed a claim of service connection for 
pulmonary tuberculosis in February 1960, but his claim was 
denied by RO decision in July 1960; no timely appeal 
therefrom was filed, with the result that the July 1960 
decision became final.  He subsequently sought to reopen the 
service connection claim, but his application was denied by 
RO decision in September 1982, April 1984, December 1990, and 
August 1996; an appeal from any of those decisions was 
likewise not perfected in a timely fashion.  

By decision in April 1999, the RO determined that the July 
1960 rating decision was clearly and unmistakably erroneous 
in denying service connection for pulmonary tuberculosis as 
the evidence then of record showed a clear medical diagnosis 
and the disease had its onset within 3 years after the 
veteran's service separation; service connection for 
pulmonary tuberculosis was thus warranted on a presumptive 
basis (where the evidence establishes clear and unmistakable 
error, the prior decision will be reversed or amended, and a 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision; see 38 U.S.C.A. § 7105 (West 
1991)).  The effective date of the award of service 
connection was established as February 4, 1960, the earliest 
date of medical diagnosis of pulmonary tuberculosis; the 
disability was assigned a 100 percent rating from the 
effective date of award of service connection to March 28, 
1963, a 50 percent rating from March 29, 1963 to March 28, 
1967, a 30 percent rating from March 29, 1967 to March 28, 
1972, and a zero percent rating was assigned from March 29, 
1972 to date.

Medical evidence from Olive View Hospital, as identified 
above, indicates that the veteran was hospitalized at that 
facility in February 1960 due to far advanced, bilateral, 
active pulmonary tuberculosis (supported by positive clinical 
findings); a February 1960 chest X-ray study showed pneumonic 
fibronodular infiltrative disease process extending 
throughout the left lung, and increased markings throughout 
the right lung field.  He was treated with anti-tuberculous 
chemotherapy; his prognosis was fair to good, and he was 
expected to require 12 months of hospitalization.  

VA and private medical records from June 1982 to November 
1998 document intermittent treatment for various symptoms and 
illnesses, recording history of pulmonary tuberculosis and 
cardiovascular disease.  A July 1982 X-ray study of the chest 
was normal, but a study in May 1996 showed calcified 
granulomas in both lungs, and a distortion of the left hilum 
by scarring in the pulmonary parenchyma; a study in November 
1998 showed bilateral apical pleural thickening, some 
scarring over the left hilum, and a density in a retrosternal 
location at the level of the hilum; the study was interpreted 
as showing prior inflammatory process but appearing stable as 
compared to older clinical studies.  

On VA pulmonary examination in November 1998, the veteran 
reported his pertinent medical history referable to pulmonary 
impairment since service, noting that he was hospitalized due 
to active tuberculosis in 1960; reportedly, he received 
ongoing medical treatment for various impairment, but he 
believed that his tuberculosis was not in an active stage of 
the disease.  He indicated that he became tired easily, that 
he had chest pain and burning sensation (based on his 
description of chest pain and report of history of coronary 
artery disease, the examiner felt that the reported chest 
pain/burning sensation represented angina), recurrent cough 
(at times productive), wheezing, and occasional night sweats, 
but it was hard to elicit other specific symptoms.  On 
examination, respiration was normal, without use of accessory 
muscles of respiration; diameter of the chest was increased, 
and he was moderately kyphotic, but breath sounds were good; 
there were no rales, rhonchi, or wheezes; the diaphragms 
moved well by percussion, respiratory excursions were not 
diminished, and he was not in apparent pain with deep 
breathing.  Pulmonary function study was interpreted as 
normal.  History of tuberculosis in 1960, with prolonged 
hospitalization, was diagnosed.  The examiner opined that the 
then current symptoms and findings were not suggestive of 
significant pulmonary disease, and the chest pain (the 
veteran's main complaint) sounded like angina (as the veteran 
was reported to have known coronary artery disease, which in 
this case is a nonservice-connected disability).

VA and private medical records from November 1998 to November 
2000 document treatment for symptoms and impairment including 
recurrent shortness of breath, chest pain and burning 
sensation, dyspnea on exertion, cough, lightheadedness, and 
night sweats.  An October 1999 chest X-ray study showed the 
same density in the retrosternal location of the hilum as was 
shown on the study of November 1998 (identified above), but 
the density now appeared smaller; the study, together with 
prior studies of 1996 and 1998, indicated a stable chronic 
change; a cavity lesion, acute infiltrate, or pleural 
effusion were not identified.  

On VA pulmonary examination in November and December 2000, 
including a review of the claims file, history of moderately 
advanced pulmonary tuberculosis in 1960, treated with 
appropriate antibiotics, was identified; the examiner 
observed that a 1996 purified protein derivative skin test 
for tuberculosis was positive, but the examiner observed that 
this was expected in a patient who had past history of active 
tuberculosis; the positive test did not necessarily indicate 
any activity; tuberculosis was not active on medical 
examination in 1970.  The examiner's review of the medical 
evidence indicated that the veteran complained of cough, 
sweats, spitting of blood (but the veteran believed that this 
was from bleeding gums), and loss of weight in the spring of 
2000, but the symptoms reportedly cleared by June 2000.  The 
veteran indicated that his cough was minimal, at times 
productive of sputum; dyspnea was questionable; he indicated 
that he was short of breath on exertion, but he indicated 
that this was more of a burning left chest pain of which he 
complained for some time, and which was being treated as 
coronary artery disease and angina (existence of coronary 
artery disease was documented in the file); he did not have 
any unexplained fevers and was not on any respiratory 
medication.  On examination, he was not in respiratory 
distress and did not use accessory muscles of respiration; 
the diameter of chest was increased, with moderate kyphosis, 
but the chest was normal to percussion; the diaphragms moved 
well by percussion, breath sounds were intact throughout both 
lung fields, and there were no rales, rhonchi, or wheezes; he 
did not appear in discomfort with breathing, and there was no 
evidence of right ventricular hypertrophy.  Clinical 
impression was that there was no evidence of significant 
residuals from past history of tuberculosis.

In December 2000, a VA physician indicated that a chest X-ray 
study showed no evidence of active tuberculosis, and there 
was no significant lung loss from tuberculosis; a pulmonary 
function study revealed findings, which were described as 
unrelated to old tuberculosis.

In numerous written correspondence and at an RO hearing in 
December 1997, the veteran indicated that he had recurrent 
pulmonary/respiratory symptoms and impairment since service, 
and since he was diagnosed with pulmonary tuberculosis.  He 
also submitted letters from his relatives and a friend, 
indicating that he exhibited pulmonary/respiratory impairment 
since service.  

At a December 2001 Travel Board hearing, the veteran 
testified that he had significant physical impairment due to 
various symptoms including shortness of breath, wheezing, 
burning sensation in the chest, chest pain, dyspnea on even 
light exertion, persistent cough, and fatigue, but he 
indicated that he was not informed by any physician in the 
recent years that his tuberculosis was in an active stage of 
the disease.  

Currently, the veteran's service-connected pulmonary 
tuberculosis is rated under 38 C.F.R. § 4.97, Code 6724, 
chronic, inactive pulmonary tuberculosis, and a 
noncompensable rating is assigned.  Under Code 6724, a 20 
percent rating will be assigned, in the case of inactive 
tuberculosis, following moderately advanced lesions, provided 
there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc.  Otherwise, a 
noncompensable rating will be assigned under that Code.

Based on the entire evidence of record, as discussed above, 
the Board finds that the criteria for a compensable rating 
for pulmonary tuberculosis have not been met.  Although the 
evidence shows that the veteran had active pulmonary 
tuberculosis in 1960, requiring an extended period of medical 
treatment and hospitalization, the disease is not shown to 
have been active or productive of any residual impairment for 
many years.  As discussed above, he received intermittent 
medical treatment for various symptoms and impairment in the 
recent years, and his complaints included symptoms of 
weakness, night sweats, cough, shortness of breath, dyspnea 
on exertion, lightheadedness, and chest pain and burning 
sensation.  Although history of old pulmonary tuberculosis 
was shown by numerous clinical studies in the recent years, 
the studies have shown that the disease was in an inactive 
stage.  Most importantly, on VA pulmonary examination in 
November 1998 and November and December 2000, the examiners 
opined that the veteran's pulmonary/respiratory symptoms and 
impairment were related to causes other than his old 
pulmonary tuberculosis; pulmonary tuberculosis was noted not 
to have been productive of any impairment of health.  Thus, 
the criteria for a compensable rating for chronic, inactive 
pulmonary tuberculosis under Code 6724, identified above, 
have not been met.

At his December 2001 Travel Board hearing, the veteran 
reported symptoms including shortness of breath, dyspnea on 
even light exertion, cough, and chest pain, but he 
acknowledged that was not informed, in the recent years, that 
his old tuberculosis was in an active stage of the disease.

The Board stresses that the preponderance of the evidence is 
against the veteran's claim for a compensable rating of his 
service-connected pulmonary tuberculosis, and it presents no 
question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.


ORDER

New and material evidence having been submitted, the claim of 
service connection for residuals of spontaneous pneumothorax 
is reopened.

A compensable rating for pulmonary tuberculosis is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


